DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brotman (2011/0100890) in view of Berninger et al.  and CN 101687,648 (CN ‘648).  
Brotman discloses an apparatus for the re-mineralization of potable water with had a hardness component by dissolving a magnesium compound in the 
Claim 2 further requires that the concentration of dissolved Mg ions was 10 mg/1 or less (mg/l).  The reference Brotman discloses a level of 10-30 parts per million at a pH of from 5-11 (0016).  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing increased levels of magnesium ion concentration in a feed water, properties such as amounts HM are important.  It appears that the precise ingredients as well as their proportions affect the amounts of HM in the water and affect the properties of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Also, see Berninger et al. fig. 6, page 1412.  
Claim 3 requires a particular alkalinity (CaCo3) of from 5 to 200 mg/l.  Brotman discloses that the level of alkalinity can be controlled using a calcium compound.  As it was known to control the alkalinity of the water, it would have been within the skill of the ordinary worker to use enough calcium to make the water taste acceptable (see in re Boesch above).  
Claim 4 further requires that the feed water has a Langelier Saturation Index (LSI) of from -20 to 1.  However, the amount of saturation of water is within the skill of the ordinary worker, depending on the amount of calcium required in the water.  
Claim 5 further requires adjusting the pH of the feed water to from 5.0 to 8.5 by injecting Carbon dioxide into the inlet flow.  Brotman discloses a chamber which contains a calcium compound, as the water passes through the cartridge mg is added to the water and calcium (0012).  As calcium is added to the water, no patentable distinction is seen at this time in whether the water is injected or added, absent anything unobvious.  
Claim 6 requires adjusting the temperature of the feed water to 5-35 C.  Berninger et al. discloses in Fig. 7 equilibrium constant of HM hydrolysis reactions as a function of temperature. Berninger discloses HM growth rates system reactors at 22-75 C. (page 1406, col. 1, top, first paragraph).   As it is known how soluble HM is at various temperatures it would have been obvious to adjust the temperature to particular levels in order to have an efficient process.  
Claim 7 further requires that the Mg ion source is synthetic HM.  However, no patentable distinction is seen at this time between the synthetic HM absent a showing of unexpected results, and it would have been within the skill of the ordinary worker to use more convenient sources of HM.  
Claim 8 further requires a medium particle size of 0.05 to 20 mm.  Berninger et al. discloses that particles of HM were milled to a size up to 5 microns with agglomerates up to 50 microns (page 1406, col. 1, 2nd para., page 1413, conclusion).    50 microns equal 0.05 mm.  Therefore, it would have been obvious to use known sizes of HM to treat water in the process of Brotman for it known particle size, since Berninger et al. was also studying dissolution rates which would have also  affected the rate at which Mg was available in water treatment.    
Claim 9 further requires a particular contact time of the water and the solid bed of 0.05 to 10 minutes.  Brotman discloses that the permeate has a lowered pH which coupled with a paucity of minerals, makes an “aggressive” water, so that it would have been within the skill of the ordinary worker to use a particular contact time depending on the amount of HM, its particle size, and it’s solubility.  
	Claim 10 further requires that the solid bed in step b is provided by a cavity of a flow reactor .  Nothing is seen at this time that such does not happen in the process of Brotman, since water flows through a chamber in which the minerals are found (0024).  

	Claim 11 requires that the mg ion source is synthetic HM with a particular median size particle, which limitations have been disclosed above and are obvious for those reasons.  
Claim 12 further requires adjusting the pH at the outlet.  The pH can be adjusted to 6 (claim 8).
Berninger et al. discloses the use of a reactor as in claim 13, and Brotman discloses a water treatment system with a manifold for delivering water to the reverse osmosis filter and an outlet (0024 and claim 1).  The solid bed has been disclosed as above.
The limitations of claim 14 have been disclosed above and are obvious for those reasons.  
The limitations of claims 15, 16, 18, 19 and 20 are further refinements of previous claims which have been disclosed above and are obvious for those reasons.  
	Claim 17 requires that the flow reactor is a flow cartridge.  Brotman discloses cartridges for RO (fig. numbers 90 and 90a, 0023).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 1-22-2022